DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This action is responsive to communications: Amendment, filed on 12/18/2020.  This action is made FINAL.

2.	Claims 1-3, 6-7, 12-14 and 19-20 are pending in the case.  Claims 1, 19 and 20 are independent claims.  Claims 1, 12, 19 and 20 have been amended.  Claims 4-5, 8-11, 15-18 and 21-22 are withdrawn.


Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. 

Withdrawn Claims and Rejoinder
Applicant argues claims 6 and 7 should be rejoined.

In response, Examiner concedes that claims 6 and 7, which depend from claim 3, be rejoined.


Obviousness Type Double Patenting Rejection 
Applicant argues, claims 1, 19 and 20, as amended recite that the information representing the values for the plurality of categories is obtained from at least one individual during a survey.  
In response, the amended feature does not patentably distinguish the claim over claims 1, 3, 13 and 25 of the U.S. Pat. 9,633,456, as the patent suggests obtaining the values for categories based on preferences obtained from a user.  Therefore, the obviousness-type double patenting rejection is maintained.

35 USC § 102 Claim Rejection 
Applicant argues (claim 1) Bouvier fails to disclose the amended claim feature of obtaining, from at least one individual during a survey, information representing values for a plurality of categories.

In response, Bouvier discloses the amended claim feature as addressed by the rejection which follows.

Applicant argues (claim 1) Bouvier fails to disclose each graphical element is uniform and individually becomes wider in accordance with a distance from the external boundary of the circle as Bouvier discloses categories as lines which do not become wider with distance from the external boundary of the circle.



35 USC § 103 Claim Rejection 

Applicant argues (claims 3, 6 and 7) Petro fails to cure deficiencies of Bouvier as Petro teaches radial section of graphs that do not become wider, individually, and are not uniform.

In response, the claims 3, 6 and 7, are not allowable based on similar rationale as applied in the above response to Applicant’s arguments of claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 6-7, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 25 of U.S. Patent No. 9,633,456. Although the claims at issue are not identical, they are not patentably distinct from each other because each is corresponds to display of graphical elements extending outward from a circular boundary.








Claim 1: Application 15/161,784			Claim 1: Patent 9,633,456
obtaining from at least one individual during a survey, information representing values for a plurality of categories
Obtaining preference information of  a user representing flavor preferences with respect to each of a plurality of flavor categories
assigning a plurality of graphical elements to the plurality of categories
Each [determined] graphical element being assigned to one of the flavor categories

Determining a length of a plurality of graphical elements, based on preference information corresponding to the respective flavor category
displaying, on a display, the plurality of graphical elements each having the length determined by the processor
Disposing on a display screen the plurality of graphical elements having a display length
wherein the plurality of graphical elements are positioned on the display around a circle with a portion of an external boundary of each graphical element contacting an external boundary of the circle and with each graphical element extending outward from the external boundary of the circle in accordance with the length determined by the processor
Positioning the graphical elements around a circle such that each of the graphical elements has a portion of an external boundary in contact with an external boundary of the circle and such that each of the graphical elements protrudes from the contact point away from the circle in accordance with the determined display length
the length of each graphical element indicates a relative value for the respective category with respect to other categories of the plurality of categories

each graphical element is uniform 

 
Claim 3: a greater length indicates a greater relative preference for the category and a shorter length indicates a lower relative preference for the category 


The Patent 9,633,456 fails to specifically disclose each graphical element individually becomes wider.  
However, it would have been obvious at the effective date of invention to include each element individually becomes wider with the method of the Patent as modification of the width of graphical elements is an exemplary design choice that improves graph visibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 6-7, 12-14 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Philippe Bouvier et al., US 2010/0138024 A1 (provided in IDS filed 6/9/2016).


Independent claim 1, Bouvier discloses a method of generating a visual representation of a profile, the method comprising:

Obtaining, from at least one individual during a survey, information representing values for a plurality of categories (i.e. obtain ratings of taste descriptors from a panel of food testers – Para 86, 93, 99); 

assigning a plurality of graphical elements to the plurality of categories (i.e. graphically represent taste descriptors as wedges – Fig. 1 “bitter, sweet”); 

determining, by a processor, a length of each graphical element of the plurality of graphical elements (i.e. determine a numerical value based on ratings of testers – Para 93), the length of each graphical element being based on the information corresponding to a respective category of the plurality of categories (i.e. the values determined are graphically represented as wedges having differing lengths – Para 108, 111); 

creating and displaying, on a display and for the [at] least one individual, the plurality of graphical elements each having the length determined by the processor (i.e. provide a graphical representation, e.g. spider map, of rated taste descriptors; the spider map/graphic representation including wedges, e.g. elements, of differing lengths - Para 131; Fig. 1), wherein the plurality of graphical elements are positioned on the display around a circle with a portion of an external boundary of each graphical element contacting an external boundary of the circle and with each graphical element extending outward from the external boundary of the circle in accordance with the length determined by the processor (i.e. the values determined are graphically represented as wedges having differing lengths – Para 108, 111), and the length of each graphical element indicates a relative value for the respective category with respect to other categories of the plurality of categories (i.e. a numerical value is associated with each descriptor represented graphically as wedges of varying lengths – Para 108; Fig. 1), and

each graphical element is uniform and individually becomes wider in accordance with a distance from the external boundary of the circle (i.e. display of uniformly spaced wedges – Fig. 1). {P50102 03029242.DOC} -2- Att'y Docket No. P50102 Customer No.: 07055  

Claim 2, Bouvier discloses the method according to claim 1, wherein each graphical element extends radially outward from the external boundary of the circle (i.e. the 



Claim 12, Bouvier discloses the method according to claim 1, further comprising:

storing, in a memory, a plurality of visual representation of profiles, each of the plurality of visual representation of profiles including the plurality of categories and the circle (i.e. log taste profile – Para 135-137; determine graphic representation for multiple products, e.g. chocolates – Para 111; provide spider maps for each product tasted – Para 112), the information representing the values for the plurality of categories being different for each of the plurality of visual representation of profiles (i.e. providing different numerical values for taste descriptor categories – Para 108);

determining a similarity between two visual representation of profiles of the plurality of visual representation of profiles (i.e. determine  similarities among taste descriptors – Para 21); and 
 
determining a recommendation from the information of a first of the two visual representation of profiles for a second of the two visual representation of profiles (i.e. recommend a limited number of taste descriptors including combined taste descriptors to define a set of taste descriptors – Para 21).  


Claim 13, Bouvier discloses the method according to claim 1, further comprising: 
determining location information associated with a graphical display of the plurality of graphical elements (i.e. determine origin of products, e.g. cocoas, associated with the graphic representation - Para 112, 164); and

determining a geo-targeted recommendation based on the location information and the graphical display of the plurality of graphical elements (i.e. provide a recommended/ proposal blend of products to achieve a desired taste profile – Para 175).  


Claim 14, Bouvier discloses the method according to claim 1, wherein the plurality of graphical elements comprise a dynamic representation (i.e. the graphic representation changes as modification to the user/creator taste profile are made – Para 39, 41, 111), and the method further comprises: updating the information using additional information obtained from at least one of an external website and an external location (i.e. modify a taste profile using products of equivalent characteristics and differing origin – Para 113-115; the additional information provided by an external user – Para 135, 145).


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philippe Bouvier et al., US 200/0138024 A1 as applied to claim 1 above, and further in view of Justin Petro et al., US 7,692,653 B1 (provided in IDS filed 6/9/2016).

Claim 3, Bouvier discloses the method according to claim 2, wherein the portion of the external boundary of each graphical element that contacts the external boundary of the circle corresponds to a portion of the external boundary of the circle (i.e. each wedge is in contact with the central circular point of the graphic representation – Fig. 1).

Bouvier fails to disclose each graphical element that contacts the external boundary of the circle corresponds to a portion of a circumference of the external boundary of the circle, which Petro discloses (i.e. a plane figure including multiple wedges/slices extending radially from a center point having a circumference - Fig. 9 “286”).

It would have been obvious to one of ordinary skill in the art to combine the known method of displaying a plane figure including wedges extending from portions of a circumference of a center circle with the method of Bouvier as each discloses displaying a graphic representation of wedges extending from a central point, which Petro discloses may be additionally displayed with a circumference.  The combination yields predictable results.


Claim 6, Bouvier discloses the method according to claim 3, wherein the portion of the external boundary of the circle that the portion of the external boundary of each graphical element contacts is equivalent (i.e. each wedge is in contact with the central circular point of the graphic representation – Fig. 1).
 {P50102 03029242.DOC} -3 -Att'y Docket No. P50102 Customer No.: 07055

Bouvier fails to disclose the circumference of the external boundary, which Petro discloses (i.e. a plane figure including multiple wedges/slices extending radially from a center point having a circumference - Fig. 9 “286”).

Similar rationale as applied in the rejection of claim 3 applies herein.


Claim 7, Bouvier discloses the method according to claim 3, wherein a width of each graphical element increases in accordance with a radial distance from the external boundary of the circle (i.e. each wedge of the graphic representation increases outward from the central circular point – Fig. 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619